REINSTATEMENT OF AND FIRST AMENDMENT TO


SERVICES, OPERATIONS AND MANAGEMENT AGREEMENT


This Reinstatement of and First Amendment to Services, Operations and Management
Agreement (referred to herein as the “Amendment”), effective on December 15,
2009, is made and entered into by and between Aura Sound, Inc., a Nevada
corporation (“Aura Sound”), and its wholly owned subsidiary Aura Sound, Inc., a
California corporation, having their principal place of business at 11839 East
Smith Ave., Santa Fe Springs, California 90670 (“Subsidiary”), and GGEC America
Inc., a California corporation (“GGEC”), having its principle place of business
at 1801 East Edingar Ave. #255, Santa Ana, California 92705 (each, a “Party”,
collectively the “Parties”).


RECITALS


WHEREAS, effective October 8, 2008, the Parties entered into that certain
“Services, Operations and Management Agreement” (the “Agreement”) pursuant to
which GGEC agreed to provide certain services to the Company and loans to the
Subsidiary;


WHEREAS, paragraph 3.1 of the Agreement states:


3.1                Term and Termination. The term of this Agreement shall begin
on October 6, 2008 and shall continue for a period of six (6) months or until
the completion (closing) of the Acquisition, whichever occurs earlier. Any funds
loaned to the Company or Subsidiary by GGEC prior to the date hereof shall be
deemed Bridge Loans within the meaning set forth herein and shall be governed by
this Agreement and its attachments. This Agreement may be renewed in writing
upon the mutual agreement of the Parties.


WHEREAS, the Parties have continued to act in accordance with the terms of the
Agreement, irrespective of the fact that the Agreement terminated on April 6,
2009; and


WHEREAS, the Parties wish to reinstate the Agreement and to revise paragraph 3.1
of the Agreement to extend the date of termination.


NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:


AGREEMENT


1.           Reinstatement of Agreement.  By executing this Amendment, the
Parties agree that the Agreement, and each and every provision thereof, will be
reinstated.


2.           Extension of Termination Date.  In accordance with paragraph 4.7 of
the Agreement, the Parties agree that the first sentence of paragraph 3.1 shall
be deleted in its entirety and shall be replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 

The term of this Agreement shall begin on October 6, 2008 and shall continue
until June 30, 2010 or until the completion (closing) of the Acquisition,
whichever occurs earlier.


3.           Remainder of Agreement to Remain the Same.  The Parties agree that,
except as expressly amended by this Amendment, all of the other terms and
provisions of the Agreement shall continue in full force and effect.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
 

  AuraSound, Inc., a Nevada corporation                      
By:
/s/ Arthur Liu
     
Arthur Liu
     
Chief Executive Officer and
     
Chairman of the Board
   
Address:
11839 East Smith Avenue
       
Santa Fe Springs, California 90670
 


  AuraSound, Inc., a California corporation                      
By:
/s/ Arthur Liu
     
Arthur Liu
     
Chief Executive Officer and
     
Chairman of the Board
   
Address:
11839 East Smith Avenue
       
Santa Fe Springs, California 90670
 

 

  GGEC America Inc., a California corporation                      
By:
/s/ Jiaxi Huang
     
Jiaxi Huang
     
President
   
Address:
1801 East Edingar Ave. #255
       
Santa Ana, California 92705
 


 
 

--------------------------------------------------------------------------------

 